AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


       CHARLES JOSEPH REEVIS, also known as
                 christmecca777,                                                                                Jul 12, 2021
                                                                     )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                 v.                                  )       Civil Action No. 2:21-CV-00071-RMP
  U.S DEPARTMENT OF JUSTICE FBI MISCONDUCT DIVISION,                 )
      SPOKANE COUNTY SUPERIOR COURT and STATE OF
    WASHINGTON DEPARTMENT OF SOCIAL AND HEALTH                       )
  BEHAVIORAL HEALTH ADMINISTRATION EASTERN STATE
                      HOSPTILE,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED with prejudice as frivolous, malicious, and for failure to state a claim upon which relief may
u
              be granted under 28 U.S.C. § 1915(e)(2).




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               ROSANNA MALOUF PETERSON                                      .




Date: July 12, 2021                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                           %\ Deputy Clerk

                                                                            Allison Yates
